IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit


                                    No. 17-10478
                                                                      FILED
                                                           November 14, 2018
                                                                 Lyle W. Cayce
UNITED STATES OF AMERICA,                                             Clerk

             Plaintiff - Appellee

v.

LATROY LEON BURRIS,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Northern District of Texas


Before WIENER, GRAVES, and HO, Circuit Judges.
PER CURIAM:
     The opinion issued on August 3, 2018 is hereby WITHDRAWN, pending
the decision of the en banc court in No. 16-41218, United States v. Reyes-
Contreras.